DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-6 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 02/24/2021. The Applicant’s claims 1-6 remain pending. The Applicant amends claims 1. The Applicant adds claim 5-6.

Response to Arguments
The Applicant’s arguments filed on 02/24/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 6 of the Arguments/Remarks, the Applicant asserts that Fukui and Sung in combination do not teach “executing the charge-discharge processing in a travel route excluding the first travel section, such that the checking of the battery state occurs 
The Examiner respectfully disagrees. Fukui teaches an autonomous vehicle, wherein the autonomous vehicle monitors the charge-discharge state of the battery for any type of travel route (e.g., a second travel route R is calculated during the second travel route, which is not the first travel route, thus excluding the first travel route) (Fukui, Paragraphs 0015-0017 and 0023 and Figures 1-3). The charge-discharge process is monitored via the current and voltage of the battery (Fukui, Paragraphs 0017 and 0023 Figures 2-3). Moreover, Sung teaches calculating the internal resistance value of a battery based on the measured current and voltage values for a vehicle when the vehicle is being operated (Sung, Paragraphs 0023-0031 and Figure 1).
As a result, the Examiner finds Fukui and Sung combined teach “executing the charge-discharge processing in a travel route excluding the first travel section, such that the checking of the battery state occurs when the vehicle travels in the travel route and does not occur when the vehicle travels in the first travel section.”
On page 6 of the Arguments/Remarks, the Applicant asserts “claims 5 and 6 are patentable over the applied art not only for their dependency from claim 1 but also for their recitation of the additional features.”
The Examiner finds claim 5 is taught by Kelty as seen below. The Examiner finds claim 6 is taught via a new reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. U.S. P.G. Publication 2012/0041626 (hereinafter, Kelty), in view of Fukui et al. U.S. P.G. Publication 2015/0263541 (hereinafter, Fukui), in further view of Sung et al. U.S. P.G. Publication 2016/0116546 (hereinafter, Sung)
Regarding Claim 1, Kelty teaches a vehicle control device configured to …[calculate] a battery used as a backup supply of electric power to a vehicle during … driving (determine battery state of the backup battery (i.e., secondary battery, while the vehicle is operating, Kelty, Paragraphs 0026, 0032, 0035, and Figures 3 and 4), the vehicle control device comprising: 
-a processor configured (controller, Kelty, Paragraph 0024 and Figure 1) as: 
-a setting section that sets a first travel section based on a fluctuation in an input-output current of the battery that is predicted based on map (setting allowed output of the battery based on a first travel section (i.e., desired location and the input-output of the current of the battery based on the desired location), Kelty, Paragraphs 0057-0059 and Figure 3); …
	Kelty does not teach a vehicle control device to include a control unit that executes a charge-discharge processing in a travel route for the automated driving excluding the first travel section, such that the charge-discharge processing is executed when the vehicle travels in the first travel section.
	Fukui teaches an autonomous vehicle, wherein the autonomous vehicle monitors the charge-discharge state of the battery for any type of travel route (e.g., a second travel route R is calculated during the second travel route, which is not the first travel route, thus excluding the first travel route) (Fukui, Paragraphs 0015-0017 and 0023 and Figures 1-3). The charge-discharge process is monitored via the current and voltage of the battery (Fukui, Paragraphs 0017 and 0023 Figures 2-3). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device of Kelty to 
	It would have been obvious because monitoring the state of the battery avoids needless charging of the battery system or a low battery system (Fukui, Paragraph 0024).
However, Kelty and Fuji do not teach a vehicle control device to include calculating the internal resistance value of the battery when the vehicle travels in a travel route and a calculation unit that calculates the internal resistance value of the battery based on values of a current and a voltage of the battery that are obtained when the charge-discharge processing is executed.
Sung teaches calculating the internal resistance value of a battery based on the measured current and voltage values for a vehicle when the vehicle is being operated (Sung, Paragraphs 0023-0031 and Figure 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device to include calculating the internal resistance value of the battery when the vehicle travels in a travel route and a calculation unit that calculates the internal resistance value of the battery based on values of a current and a voltage of the battery that are obtained when the charge-discharge processing is executed as taught by Sung.
(Sung, Paragraph 0005).
Regarding Claim 4, Kelty, as modified, teaches the vehicle control device according to claim 1.
	Kelty does not teach the vehicle control device to include the calculation unit calculates the internal resistance value of the battery from a gradient of a current-voltage characteristic of the battery.
Sung teaches calculating the internal resistance value of a battery based on the measured current and voltage values (Sung, Paragraphs 0023-0031 and Figure 1). Moreover, the calculations can be derived form a gradient of a current-voltage characteristic graph (Sung, Paragraphs 0032-0033). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device of Kelty to include the calculation unit calculates the internal resistance value of the battery from a gradient of a current-voltage characteristic of the battery as taught by Sung.
It would have been obvious because determining the internal resistance of a battery (either through calculations or a graph) allows for better battery management and battery diagnostic (e.g., determine if the battery is failing due to temperature) (Sung, Paragraph 0005).
Regarding Claim 5, Kelty, as modified, teaches the vehicle control device according to claim 1, wherein the setting section sets the first travel section to be a travel section where the predicted fluctuation in the input-output current of the battery is (setting allowed output of the battery based on a first travel section (i.e., desired location and the input-output of the current of the battery based on various parameters such as the driver, heating and cooling of the vehicle, weather, etc. are all predicted fluctuations of the battery, which can be larger than a set threshold (e.g., SOC values)), Kelty, Paragraphs 0041 and 0057-0059 and Figure 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. U.S. P.G. Publication 2012/0041626 (hereinafter, Kelty), in view of Fukui et al. U.S. P.G. Publication 2015/0263541 (hereinafter, Fukui), in further view of Sung et al. U.S. P.G. Publication 2016/0116546 (hereinafter, Sung), in further view of Iwagami et al. U.S. P.G. Publication 2014/0358365 (hereinafter, Iwagami).
Regarding Claim 2, Kelty, as modified, teaches the vehicle control device according to claim 1, wherein the control unit … newly initiated when the vehicle travels in a second travel section that is set to extend from a position where the first travel section starts, to a position that is before the first travel section and separated from the first travel section by a specified distance in the travel route (new desired location set by driver, which is longer than a first travel section, before a first travel section, and can be separated from the first travel section via a distance, Kelty, Paragraphs 0035-0037 and 0057-0058). 
Kelty does not teach the vehicle control device to include prohibiting the charge-discharge processing.
(Iwagami, Paragraph 0042). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device to include prohibiting the charge-discharge processing for detecting the battery state as taught by Iwagami.
It would have been obvious because prohibiting the determining of the battery state when fluctuations or major variations occurs ensures accurate steady-state readings are reflected as the status of the vehicle and unwarranted errors during diagnosis processing are not triggered (Iwagami, Paragraph 0042). 
	However, Kelty and Fuji do not teach a vehicle control device to include calculating the internal resistance value of the battery.
Sung teaches calculating the internal resistance value of a battery based on the measured current and voltage values (Sung, Paragraphs 0023-0031 and Figure 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device to include calculating the internal resistance value of the battery as taught by Sung.
It would have been obvious because determining the internal resistance of a battery allows for better battery management and battery diagnostic (e.g., determine if the battery is failing due to temperature) (Sung, Paragraph 0005).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. U.S. P.G. Publication 2012/0041626 (hereinafter, Kelty), in view of Fukui et al. U.S. P.G. Publication 2015/0263541 (hereinafter, Fukui), in further view of Sung et al. U.S. P.G. Publication 2016/0116546 (hereinafter, Sung), in further view of Sugiyama et al. U.S. P.G. Publication 2016/0304080 (hereinafter, Sugiyama).
Regarding Claim 3, Kelty, as modified, teaches the vehicle control device according to claim 1, wherein the first travel section includes at least one of: …
-a downhill … operation of the vehicle is performed (determine route and if route includes downhill, Kelty, Paragraphs 0024 and 0037).  
	Kelty does not teach the vehicle to include a curve where a steering operation of the vehicle is performed and [a downhill] where a braking operation of the vehicle is performed. 
Sugiyama teaches a travel route which includes a curve, such that steering would occur (Sugiyama, Paragraph 0025). Moreover, Sugiyama teaches a steep gradient, wherein in braking operation occurs which allows regeneration of power (Sugiyama, Paragraphs 0025 and 0035-0047).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Kelty to include a curve where a steering operation of the vehicle is performed and [a downhill] where a braking operation of the vehicle is performed as taught by Sugiyama.
It would have been obvious because factoring in downhill and steering to a route helps a vehicle determine vehicle energy management (Sugiyama, Paragraphs 0019-0026, 0034-0047, and 0042-0046 and Figure 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. U.S. P.G. Publication 2012/0041626 (hereinafter, Kelty), in view of Fukui et al. U.S. P.G. Publication 2015/0263541 (hereinafter, Fukui), in further view of Sung et al. U.S. P.G. Publication 2016/0116546 (hereinafter, Sung), in further view of Matsubara U.S. P.G. Publication 2009/0172093 (hereinafter, Matsubara).
Regarding Claim 6, Kelty, as modified, teaches the vehicle control device according to claim 2.
Kelty does not teach the vehicle control device to include the second travel section is set on the basis of a time required for the charge-discharge processing for detecting a battery state of the battery which includes calculating the internal resistance value of the battery.
Matsubara teaches determining the time required to process a desired request or state (Matsubara, Paragraphs 0024, 0026, and 0027).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control device to include the second travel section is set on the basis of a time required for the charge-discharge processing (as taught by Matsubara) for detecting a battery state of the battery (as taught by Fukui) which includes calculating the internal resistance value of the battery (as taught by Sung).
	It would have been obvious because determining the time required to process a request or state allows for more accurate times, which is a convince for end users (Matsubara, Paragraph 0003).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667 

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667